PER CURIAM.
Appellant was convicted under a three count information of robbery, carrying a concealed firearm and unlawful possession of a firearm while engaged in a criminal offense. The trial court imposed a sentence of life imprisonment on all three convictions.
Appellant contends on appeal that the trial court erred in imposing a general sentence upon the three convictions rather than separate sentences. We find appellant’s contention to be without merit. See Carter v. State, 330 So.2d 508 (Fla. 4th DCA 1976); Dorfman v. State, 333 So.2d 481 (Fla. 3d DCA 1976); and Bisono v. State, 333 So.2d 484 (Fla. 3d DCA 1976).
Affirmed.